Exhibit 10.11

 

E. I. du Pont de Nemours and Company

Management Deferred Compensation Plan

 

(Effective January 1, 2008)

(As Last Amended Effective May 12, 2010)

 

Article 1.                Purpose.  E. I. du Pont de Nemours and Company
(“Company”) desires to provide certain of its employees with an opportunity to
accumulate additional retirement savings through voluntary compensation deferral
contributions to a plan intended to constitute a non-qualified deferred
compensation plan which, in accordance with Sections  201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), is unfunded and maintained by the Company primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.  The Company intends that a participant’s compensation
deferrals, and the earnings thereon, will not be subject to federal income tax
until such amounts are paid or made available to the participant.

 

Article 2.                Definitions

 

Section 2.01       “Account” means each account established on the books of
account of the Employer to reflect the balance of Plan benefits attributable to
a Participant.  An Account shall be credited or debited, as applicable, with
Deferral Contributions, Credited Investment Return and Dividend Equivalent
Units, and any payments made by the Employer to the Participant or the
Participant’s Beneficiary pursuant to this Plan.  A Participant’s Account shall
be divided into Directed Investment Subaccounts, with respect to which he/she
shall be permitted to make Deemed Investment Elections, and Stock Unit
Subaccounts, with respect to which he/she shall not be permitted to make Deemed
Investment Elections.

 

Section 2.02       “Active Participant” means a Participant on whose behalf a
current Deferral Election is in effect.

 

Section 2.03       “Administrator” means the Company.

 

Section 2.04       “Affiliate” means any corporation, organization or entity
which is under common control with the Company or which is otherwise required to
be aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of
Section 414 of the Code.

 

Section 2.05       “Base Salary” means the basic pay from the Employer
(excluding LTI Awards and STI Awards, distributions from nonqualified deferred
compensation plans, commissions, overtime, severance, fringe benefits, stock
options and other equity awards, relocation expenses,

 

--------------------------------------------------------------------------------


 

incentive payments, non-monetary awards, automobile and other allowances
(whether or not such allowances are included in the Employee’s gross income) and
other non-regular forms of compensation paid to a Participant for employment
services rendered). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 132, 402(e)(3), 402(h), or 403(b) pursuant to plans or
arrangements established by any Employer; provided, however, that all such
amounts will be included in Base Salary only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.
Notwithstanding anything in this Plan to the contrary, Base Salary shall not
include any amount paid pursuant to a long-term disability plan or pursuant to a
long-term disability insurance policy.

 

Section 2.06       “Base Salary Deferral Eligible Employee” means any U.S.-based
employee of the Employer who is designated from time to time by the Employer as
eligible to defer the payment of Base Salary in accordance with Article 4
hereof.

 

Section 2.07       “Beneficiary” means the person or persons designated as such
pursuant to Article 7 hereof.

 

Section 2.08       “Change of Control” means an objectively determined event
that occurs with respect to the Company or the Employer for whom the Participant
renders services and which constitutes both a Change in Control for purposes of
the Equity and Incentive Plan and change in the ownership or effective control
of the Company or Employer, as applicable, or in the ownership of a substantial
portion of the Company’s or Employer’s, as applicable, assets for purposes of
Code Section 409A.

 

Section 2.09       “Changed Personal Circumstances” means an event or series of
events beyond the control of the Participant which were unforeseeable at the
time a Deferral Election was made which will result in a severe financial
hardship for the Participant absent a cancellation of the Deferral Election at
issue.  A financial hardship shall be deemed severe if the amount involved
equals or exceeds the annual Deferral otherwise resulting from the Deferral
Election at issue.  Whether a Participant has experienced Changed Personal
Circumstances shall be determined on a facts-and-circumstances basis in the sole
discretion of the Administrator.

 

Section 2.10       “Code” means the Internal Revenue Code of 1986, as amended,
and the regulations and rulings issued thereunder.

 

2

--------------------------------------------------------------------------------


 

Section 2.11       “Common Stock Unit” means a notional unit representing one
share of common stock of the Company.

 

Section 2.12       “Credited Investment Return” means the hypothetical gain or
loss credited to a Participant’s Directed Investment Subaccounts pursuant to
Article 5 hereof.

 

Section 2.13       “Deemed Investment Election” means the selection by a
Participant, pursuant to Article 5 hereof, of Investment Options in which
his/her Directed Investment Subaccounts shall be deemed invested.

 

Section 2.14       “Deferral Contributions” means the elective contributions
made to the Plan by a Participant pursuant to Article 4 hereof.

 

Section 2.15       “Deferral Election” means an election, pursuant to Article 4
hereof, to defer receipt of Base Salary or STI Awards, or the settlement of LTI
Awards.  Deferral Elections shall be made in accordance with the procedures
established by the Administrator for that purpose.  A Deferral Election may be
cancelled due to an  “unforeseeable emergency” as defined in Treasury Regulation
Section 1.409A-3(i)(3) or a hardship distribution pursuant to Section 
1.401(k)-1(d)(3). The Deferral Election must be cancelled, not merely postponed
or otherwise delayed.  Any later Deferral Election will be subject to the
provisions of Article 4 of this Plan governing Deferral Elections.

 

Section 2.16       “Directed Investment Subaccount” means that portion of a
Participant’s Account to which a Participant’s Deferral Contributions of Base
Salary and STI Awards, and Credited Investment Return and Dividend Equivalent
Units attributable thereto, will be allocated and with respect to which he/she
may make Deemed Investment Elections in accordance with Article 5 hereof.  A
Participant may maintain no more than five (5) Directed Investment Subaccounts
under this Plan.

 

Section 2.17       “Dividend Equivalent Units” means additional Common Stock
Units credited to a Participant’s Account pursuant to Section 5.05.

 

Section 2.18       “Dividend Payment Date” means each date on which the Company
pays a dividend on its common stock.

 

Section 2.19       “Effective Date” means January 1, 2008.  Notwithstanding the
foregoing to the contrary, provisions of this Plan related

 

3

--------------------------------------------------------------------------------


 

to the deferral of Base Salary and LTI Awards shall not be effective until
January 1, 2009.

 

Section 2.20       “Eligible Employee” means any Base Salary Deferral Eligible
Employee, STI Deferral Eligible Employee or LTI Deferral Eligible Employee.

 

Section 2.21       “Employer” means the Company and any Affiliate which, with
the consent of the Company, adopts this Plan.

 

Section 2.22       “Equity and Incentive Plan” means the E.I. du Pont de Nemours
and Company Equity and Incentive Plan.

 

Section 2.23       “Form of Payment” means either (i) a lump sum or (ii) annual
installments (for up to fifteen (15) years).  Annual installments are available
only in connection with a Separation from Service or Change of Control.  In the
event of a Participant’s death, his/her remaining Account balance will be
distributable in a single lump sum.

 

Section 2.24       “Identification Date” means each December 31.

 

Section 2.25       “Investment Options” means one or more alternatives
designated from time to time, pursuant to Section 5.01 hereof, for purposes of
crediting earnings or losses to Directed Investment Subaccounts.

 

Section 2.26       “LTI Award” means an award of RSUs or PSUs.

 

Section 2.27       “LTI Deferral Eligible Employee” means any U.S.-based
employee of the Employer who is designated from time to time by the Company as
eligible to defer the settlement of an LTI Award in accordance with Article 4
hereof.

 

Section 2.28       “Participant” means any Eligible Employee who has elected to
participate in the Plan by completing the appropriate forms (including
electronic forms) prescribed by the Administrator for that purpose.

 

Section 2.29       “Payment Event” means any of the following:

 

4

--------------------------------------------------------------------------------


 

(a)       Separation from Service

 

(b)       The earlier of (i) Separation from Service or (ii) a specified date

 

(c)       Change of Control

 

Notwithstanding the foregoing, (i) in the event of a Participant’s death,
his/her remaining Account balance will automatically be distributed to his/her
Beneficiary in a single lump sum within ninety days (90) thereafter and (ii) a
Participant may request that all or a portion of his/her Account be distributed
on account of an “unforeseeable emergency” as defined in Treasury Regulation
Section 1.409A-3(i)(3) and subject to the restrictions on such distributions set
forth therein.

 

Section 2.30       “Plan” means the E.I du Pont de Nemours and Company
Management Deferred Compensation Plan.

 

Section 2.31       “Plan Year” means the twelve (12) month period beginning
January 1 and ending December 31.

 

Section 2.32       “PSU” means a performance-based restricted stock unit granted
under the Equity and Incentive Plan.

 

Section 2.33       “Qualified Leave” means military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to reemployment
with the service recipient under an applicable statute or by contract. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the employee will return to perform services for the
employer. If the period of leave exceeds six months and the individual does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 

Section 2.34       “RSU” means a time-vested restricted stock unit granted under
the Equity and Incentive Plan.

 

Section 2.35       “Section 16 Person” means any employee who is subject to the
reporting requirements of Section 16(a) or the liability provisions of
Section 16(b) of the Securities and Exchange Act of 1934, as amended.

 

Section 2.36       “Separation from Service” means a “separation from service”
as defined in Treasury Regulation Section 1.409A-1(h).

 

5

--------------------------------------------------------------------------------


 

Section 2.37       “Similar Plan” means a plan required to be aggregated with
this Plan under Treasury Regulation Section 1.409A-1(c)(2)(i)(A).

 

Section 2.38       “Specified Employee” means an officer of the Employer at any
time during the 12-month period ending on an Identification Date.  If a
Participant is a Specified Employee as of an Identification Date, such
Participant is treated as a Specified Employee for the 12-month period beginning
on the first day of the first month following the Identification Date.

 

Section 2.39       “STI Award” means a cash-based award under the Equity and
Incentive Plan or Pioneer Hi-Bred International, Inc. Annual Reward Plan.

 

Section 2.40       “STI Deferral Eligible Employee” means any U.S.-based
employee of the Employer who is designated from time to time by the Employer as
eligible to defer the payment of an STI Award in accordance with Article 4
hereof.

 

Section 2.41       “Stock Unit Subaccount” means that portion of a Participant’s
Account to which a Participant’s Deferral Contributions of LTI Awards, and
Dividend Equivalent Units attributable thereto, will be allocated and with
respect to which he/she may not make Deemed Investment Elections in accordance
with Article 5 hereof.  A Participant may maintain no more than five (5) Stock
Unit Subaccounts under this Plan.

 

Section 2.42       “Triggering Event” means, with respect to a Distribution
Subaccount, the Payment Event elected by a Participant pursuant to Section 4.03.

 

Article 3.                Eligibility.

 

Section 3.01       Procedure For and Effect of Admission.  Each Eligible
Employee who desires to participate in this Plan shall complete such forms
(including electronic forms) and provide such data as is reasonably required by
the Administrator. By becoming a Participant, an Eligible Employee shall be
deemed to have consented to the provisions of this Plan and all amendments
hereto.

 

Section 3.02       Cessation of Participation.  A Participant shall cease to be
an Active Participant on the earlier of:

 

6

--------------------------------------------------------------------------------


 

(a)       The date on which the Plan terminates;

 

(b)       The date on which he/she ceases to be an Eligible Employee; or

 

(c)       The date on which he/she is permitted by the Administrator to
terminate Deferral Contributions to the Plan.

 

A former Active Participant will be considered a Participant for all purposes,
except with respect to the right to make contributions, as long as he/she
retains an Account.

 

Article 4.                Deferral Elections

 

Section 4.01       Annual Deferral Elections

 

(a)       Deferral Contributions of Base Salary.  A Base Salary Deferral
Eligible Employee may elect to defer a percentage, not to exceed 60%, of his/her
Base Salary payable with respect to services performed during the Plan Year;
provided, however, that such Deferral Election shall be made (i) during the open
enrollment period established by the Administrator for that purpose and (ii) on
or before the last day of the calendar year preceding the first day of the Plan
Year to which such Deferral Election relates.  A Base Salary Deferral Eligible
Employee may elect to cancel a Deferral Election made pursuant to this section
on account of Changed Personal Circumstances provided such election is made on
or before the last day of the calendar year preceding the first day of the Plan
Year to which such Deferral Election relates.  Any election made pursuant to
this section shall remain in effect unless and until changed by the Participant;
provided, however, that with respect to Base Salary earned in any future taxable
year, such election becomes irrevocable on December 31 of the preceding calendar
year.

 

(b)       Deferral Contributions of STI Awards.  An STI Deferral Eligible
Employee may elect to defer a percentage, not to exceed 60%, of an STI Award;
provided, however, that (i) such STI Deferral Eligible Employee performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
election to defer is made and (ii) such Deferral Election is made (A) during the
open enrollment period established by the Administrator for that purpose and
(B) on or before the date that is six  months before the end of the performance
period over which the STI Award shall be determined.  An STI Deferral Eligible
Employee may elect to cancel a Deferral Election made pursuant to this section
on account of Changed Personal Circumstances provided such election is made on
or before the date that is six months before the end

 

7

--------------------------------------------------------------------------------


 

of the performance period over which the STI Award shall be determined.  Any
election made pursuant to this section shall remain in effect unless and until
changed by the Participant; provided, however, that with respect to any STI
Award earned during any future taxable year, such election becomes irrevocable
on the date that is six months before the end of the performance period over
which the STI Award shall be determined.

 

(c)       Deferral Contributions of LTI Awards.

 

(i)            RSUs.  An LTI Deferral Eligible Employee may elect to defer the
settlement of RSUs granted during a Plan Year; provided, however, that such
Deferral Election shall be made (i) during the open enrollment period
established by the Administrator for that purpose and (ii) on or before the last
day of the calendar year preceding the first day of the Plan Year to which such
Deferral Election relates.  An LTI Deferral Eligible Employee may elect to
cancel a Deferral Election made pursuant to this section on account of Changed
Personal Circumstances provided such election is made on or before the last day
of the calendar year preceding the first day of the Plan Year to which such
Deferral Election relates.  Notwithstanding the foregoing, an LTI Deferral
Eligible Employee may elect to defer the settlement of RSUs that are subject to
a vesting period of at least 12 months, provided such election is made on or
before the thirtieth (30th) day after the LTI Deferral Eligible Employee is
granted the RSUs and further provided that the election is made at least 12
months in advance of the earliest date on which the vesting period could
expire.  In the event that a timely election to defer the settlement of RSUs may
not be made pursuant to either of the foregoing sentences of this paragraph, an
LTI Deferral Eligible Employee may elect to defer the settlement of RSUs
provided such election is made at least 12 months in advance of the date on
which the restrictions on such RSUs lapse and further provided that such RSUs
may not be settled until the fifth anniversary of the date that the restrictions
on the RSUs lapsed.  Notwithstanding the foregoing to the contrary, an LTI
Deferral Eligible Employee shall not be permitted to elect to defer the
settlement of RSUs unless such election complies with Code Section 409A.  If a
Participant elects to defer settlement of RSUs, any restrictions on
transferability and/or events of forfeiture applicable to such RSUs under the
Equity and Incentive Plan or the Award Terms (as defined under the Equity and
Incentive Plan) shall continue in full force and effect.  Upon expiration of all
restrictions on transferability, the appropriate number of Common Stock Units of
the Company, including Dividend Equivalent Units attributable thereto, shall be
credited to the Participant’s applicable Stock Unit

 

8

--------------------------------------------------------------------------------


 

Subaccount.  Any election made pursuant to this Section shall remain in effect
unless and until changed by the Participant; provided, however, that with
respect to RSUs granted in any future taxable year, such election becomes
irrevocable on the last day of the calendar year preceding the Plan Year during
which the RSUs are granted or, if later, on the thirtieth (30th) day after the
LTI Deferral Eligible Employee is granted the RSUs and at least 12 months in
advance of the earliest date on which the vesting period could expire.

 

(ii)           PSUs.  An LTI Deferral Eligible Employee may elect to defer the
settlement of PSUs provided, however, that (i) such LTI Deferral Eligible
Employee performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the election to defer is made and (ii) such Deferral Election is made
(A) during the open enrollment period established by the Administrator for that
purpose and (B) on or before the date that is six  months before the end of the
performance period over which the PSU settlement shall be determined.  An LTI
Deferral Eligible Employee may elect to cancel a Deferral Election made pursuant
to this section on account of Changed Personal Circumstances provided such
election is made on or before the date that is six  months before the end of the
performance period over which the PSU settlement shall be determined.  Any
election made pursuant to this Section shall remain in effect unless and until
changed by the Participant; provided, however, that with respect to any PSUs
earned during any future taxable year, such election becomes irrevocable on the
date that is six  months before the end of the performance period over which the
PSU settlement shall be determined.

 

Section 4.02       Initial Distribution Elections.

 

(a)       Directed Investment Subaccounts.  A Participant may elect to establish
up to five (5) Directed Investment Subaccounts under his/her Account.  At the
time a Participant establishes a Directed Investment Subaccount, he/she must
also elect a Payment Event and Form of Payment with respect to such subaccount. 
When making a Deferral Election with respect to Base Salary or STI Awards, a
Participant shall designate:  (i) to which Directed Investment Subaccounts
amounts deferred pursuant to that election, and Credited Investment Return and
Dividend Equivalent Units attributable thereto, shall be allocated; and (ii) how
those amounts shall be allocated among the designated Directed Investment
Subaccounts.  If a Participant fails to establish a Directed Investment
Subaccount or fails to designate the Directed Investment Subaccount(s) to which
his/her Deferral Contributions of Base Salary or

 

9

--------------------------------------------------------------------------------


 

STI Awards should be allocated, such Deferral Contributions shall be allocated
to the default Directed Investment Subaccount established by the Administrator. 
The Payment Event with respect to such default Directed Investment Subaccount
shall be Separation of Service and the Form of Payment shall be a lump sum.

 

(b)       Stock Unit Subaccount.  A Participant may elect to establish up to
five (5) Stock Unit Subaccounts under his/her Account.  At the time a
Participant establishes a Stock Unit Subaccount, he/she must also elect a
Payment Event and Form of Payment with respect to such subaccount.  When making
a Deferral Election with respect to LTI Awards, a Participant shall designate: 
(i) to which Stock Unit Subaccounts amounts deferred pursuant to that election,
and Dividend Equivalent Units attributable thereto, shall be allocated; and
(ii) how those amounts shall be allocated among the designated Stock Unit
Subaccounts.  If a Participant fails to establish a Stock Unit Subaccount or
fails to designate the Stock Unit Subaccount(s) to which his/her Deferral
Contributions of LTI Awards should be allocated, such Deferral Contributions
shall be allocated to the default Stock Unit Subaccount established by the
Administrator.  The Payment Event with respect to such default Stock Unit
Subaccount shall be Separation of Service and the Form of Payment shall be a
lump sum.

 

Section 4.03       Subsequent Distribution Elections.  A Participant may
subsequently elect to change the Payment Event or Form of Payment elected with
respect to one or more Directed Investment Subaccounts or Stock Unit Subaccounts
in accordance with procedures established by the Administrator for such purpose;
provided, however, that:  (i) such subsequent election may not take effect until
at least 12 months after the date on which it is made; (ii) the payment with
respect to which such election is made must be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been made;
and (iii) any subsequent election related to a payment at a specified time or in
accordance with a fixed schedule may not be made less than 12 months prior to
the date of the first scheduled payment.

 

Article 5.                Investment of Accounts

 

Section 5.01       Investment Options.  The Administrator shall designate from
time to time one or more Investment Options in which a Participant’s Directed
Investment Subaccounts may be deemed invested. The Administrator shall have the
sole discretion to determine the number of Investment Options to be designated
hereunder and the nature of the Investment Options and may change or eliminate
any of the Investment Options from time to time.  In the event of such change or
elimination, the Administrator shall give each Participant timely notice and
opportunity to make a new election. No such change or elimination of any
Investment

 

10

--------------------------------------------------------------------------------

 


 

Options shall be considered to be an amendment to the Plan pursuant to
Section 9.01.

 

Section 5.02                    Making Deemed Investment Elections.  A
Participant shall select one or more Investment Options in which his/her
Directed Investment Subaccounts shall be deemed invested.  Separate Deemed
Investment Elections may be made with respect to each Directed Investment
Subaccount.  Any such election shall be made by filing with the Administrator
the appropriate form prescribed for that purpose.  The Administrator shall
establish procedures relating to Deemed Investment Elections.  Deemed Investment
Elections shall remain in affect until changed by a Participant pursuant to
Section 5.03.

 

Section 5.03                    Changes to Deemed Investment Elections.  A
Participant may request a change to his/her Deemed Investment Elections for
future amounts allocated to his/her Directed Investment Subaccount and amounts
already allocated to his/her Directed Investment Subaccount.  Any such change
shall be made by filing with the Administrator the appropriate form (including
electronic forms) prescribed by the Administrator for that purpose. The
Administrator shall establish procedures relating to changes in Deemed
Investment Elections, which may include limiting the percentage, amount and
frequency of such changes and specifying the effective date for any such
changes.

 

Section 5.04                    Crediting or Debiting of Investment Experience. 
Each Participant’s Directed Investment Subaccount shall be credited or debited,
as applicable, daily with the amount which the Participant’s Directed Investment
Subaccount would have earned or lost, as applicable, if the amounts credited to
such account had, in fact, been invested in accordance with the Participant’s
Deemed Investment Elections.

 

Section 5.05                    Dividend Equivalent Units.  If dividends on the
Company’s common stock are paid during any period that a Participant holds
Common Stock Units in one or more of his/her Directed Investment Subaccounts or
Stock Unit Subaccounts, as of the applicable Dividend Payment Date, a number of
additional Common Stock Units shall be credited to such Directed Investment
Subaccount(s) or Stock Unit Subaccount(s), as applicable.  The number of such
additional Common Stock Units to be credited shall be determined by first
multiplying: (a) the total number of Common Stock Units, including fractional
units, standing to the Participant’s credit in such account on the day
immediately preceding such Dividend Payment Date (including all Dividend
Equivalent Units credited to such account on all previous Dividend Payment
Dates); by (b) the per share dollar amount of the dividend paid on such Dividend
Payment

 

11

--------------------------------------------------------------------------------


 

Date; and then (c) dividing the resulting amount by the closing price of one
share of the Company’s common stock on such Dividend Payment Date.

 

Article 6.                                                Payment of Accounts

 

Section 6.01                    Payment in General.  Upon the occurrence of a
Triggering Event that is a Separation from Service or a Change of Control, the
Employer shall, within 90 days thereafter, commence payment of the applicable
Distribution Subaccount(s) to the Participant, or his/her Beneficiary, as
applicable, in the Form of Payment elected by the Participant with respect
thereto.  Upon the occurrence of a Triggering Event that is a specified date or
a fixed schedule of payments, the Employer shall commence payment of the
applicable Subaccount to the Participant on such specified date or in accordance
with such fixed schedule of payments.  The amount of each payment made pursuant
to this section shall be based upon the fair market value of the Participant’s
Account as of the latest practicable date preceding the payment date and the
number of remaining scheduled payments due.

 

Section 6.02                    Specified Employees.  Notwithstanding
Section 6.01, upon the occurrence of a Triggering Event that is a Separation
from Service (other than on account of death), the Employer shall commence
payment of the applicable Distribution Subaccount(s) to the Participant in the
Form of Payment elected by the Participant with respect thereto on the later of:
(1) the date that is six months and one day after such Triggering Event; or
(2) the date on which such payment was otherwise scheduled to commence.

 

Section 6.03                    Medium of Payments.  Payments attributable to
that portion of a Participant’s Directed Investment Subaccount which is deemed
to be invested in Common Stock Units shall be paid in shares of the Company’s
common stock for each whole unit and cash for each fraction of a unit.  Payments
attributable to the remaining portion of a Participant’s Directed Investment
Subaccount shall be paid in cash.  Payments attributable to a Participant’s
Stock Unit Subaccounts shall be delivered in shares of the Company’s common
stock for each whole unit and cash for each fraction of a unit.

 

Article 7.                                                Beneficiary
Designation

 

Section 7.01                    Right to Designate Beneficiary.  The Participant
will have the right, at any time, to designate any person or persons as
Beneficiary (both primary and contingent) to whom payment under the Plan will be
made in the event of the Participant’s death. The Beneficiary designation will
be effective when it is submitted in writing or electronically to

 

12

--------------------------------------------------------------------------------


 

the Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

 

Section 7.02                    Cancellation/Revocation of Beneficiary
Designation.  The submission of a new Beneficiary designation will cancel all
prior Beneficiary designations.

 

Section 7.03                    Failure to Designate Beneficiary or Death of
Beneficiary.  If a Participant fails to designate a Beneficiary as provided
above, or if every person designated as Beneficiary predeceases the Participant,
then the Administrator will direct the distribution of the benefits to the
Participant’s estate. If a primary Beneficiary dies after commencement the
Participant’s death but prior to completion of benefits under this Plan, and no
contingent Beneficiary has been designated by the Participant, any remaining
payments will be paid to the Beneficiary’s estate.

 

Article 8.                                                Plan Administration

 

Section 8.01                    Administrator’s Responsibilities.  The
Administrator is responsible for the day to day administration of the Plan.  The
Administrator may appoint other persons or entities to perform certain of its
functions. Such appointment shall be made and accepted by the appointee in
writing and shall be effective upon the written approval of the Company.  The
Administrator and any such appointee may employ advisors and other persons
necessary or convenient to help him/her carry out his/her duties.  The
Administrator shall have the right to remove any such appointee from his/her
position. Any person, group of persons or entity may serve in more than one
capacity.

 

Section 8.02                    Records and Accounts.  All individual and group
records relating to Participants and Beneficiaries, and all other records
necessary for the proper operation of the Plan, shall be made available to the
Employer and to each Participant and Beneficiary for examination during business
hours except that a Participant or Beneficiary shall examine only such records
as pertain exclusively to the examining Participant or Beneficiary and those
records and documents relating to all Participants generally.

 

Section 8.03                    Administrator’s Specific Powers and Duties.  In
addition to any powers, rights and duties set forth elsewhere in the Plan, the
Administrator shall have the following powers and duties:

 

13

--------------------------------------------------------------------------------


 

(a)            to adopt such rules and regulations consistent with the
provisions of the Plan;

 

(b)           to enforce the Plan in accordance with its terms and any rules and
regulations it establishes;

 

(c)            to maintain records concerning the Plan sufficient to prepare
reports, returns and other information required by the Plan or by law;

 

(d)           to construe and interpret the Plan and to resolve all questions
arising under the Plan;

 

(e)            to direct the Employer to pay benefits under the Plan, and to
give such other directions and instructions as may be necessary for the proper
administration of the Plan;

 

(f)              to engage assistants and professional advisors.

 

Section 8.04                    Construction of the Plan.  The Administrator
shall have the sole and absolute discretion to interpret the Plan and shall
resolve all questions arising in the administration, interpretation and
application of the Plan. The Administrator shall correct any defect, reconcile
any inconsistency, or supply any omission with respect to this Plan. All such
corrections, reconciliations, interpretations and completions of Plan provisions
shall be final and binding upon the parties.

 

Section 8.05                    Employer’s Responsibility to Administrator. 
Each Employer shall furnish the Administrator such data and information as it
may require.  The records of the Employer shall be determinative of each
Participant’s period of employment, termination of employment and the reason
therefor, leave of absence, reemployment, years of service, personal data, and
compensation reductions.  Participants and their Beneficiaries shall furnish to
the Administrator such evidence, data, or information, and execute such
documents, as the Administrator requests.

 

Section 8.06                    Engagement of Assistants and Advisers; Plan
Expenses.  The Administrator shall have the right to hire such professional
assistants and consultants as it, in its sole discretion, deems necessary or
advisable, including, but not limited to:

 

14

--------------------------------------------------------------------------------


 

(a)            investment managers and/or advisers;

 

(b)           accountants;

 

(c)            actuaries;

 

(d)           attorneys;

 

(e)            consultants; and

 

(f)              clerical and office personnel.

 

Section 8.07                    Liability.  Neither the Administrator nor the
Employer shall be liable to any person for any action taken or omitted in
connection with the administration of this Plan unless attributable to its own
fraud or willful misconduct; nor shall the Employer be liable to any person for
such action unless attributable to fraud or willful misconduct on the part of a
director, officer or employee of the Employer.

 

Section 8.08                    Payment of Expenses.  If directed by the
Company, expenses of the Administrator incurred in the operation or
administration of this Plan shall be charged against the Participant’s Accounts
to which the expense relates. If an expense is applicable to more than one
Participant’s Accounts, the expense shall be allocated among such Participants’
Accounts in a non-discriminatory manner as determined by the Company.

 

Section 8.09                    Indemnity of Administrator.  The Employer shall
indemnify the Administrator (including any individual who is a member of a
committee serving as the Administrator) or any individual who is a delegate of
the Administrator against any and all claims, loss, damage, expense or liability
arising from any action or failure to act, except when due to gross negligence
or willful misconduct.

 

Article 9.                                                Amendment or
Termination

 

Section 9.01                    Amendment.  The Board of Directors of the
Company, or its delegate, may amend the Plan at any time and from time to time
and any amendment may have retroactive effect, including, without limitation,
amendments to the amount of contributions; provided, however, that no amendment
shall (i) reduce the value of a Participant’s Account or (ii) change the form or
timing of payment of an amount contributed prior to the date of amendment.

 

Section 9.02                    Termination.  While the Plan is intended to be
permanent, the Board of Directors of the Company, or its delegate, may at any
time terminate or partially terminate the Plan, provided that upon such

 

15

--------------------------------------------------------------------------------


 

termination, except to the extent otherwise permitted under Code Section 409A,
all Accounts will be distributed in accordance with the terms of the Plan as in
effect on the date of termination.  Written notice of such termination or
partial termination, setting forth the date and terms thereof, shall be given to
the Administrator.

 

Article 10.                                          Miscellaneous

 

Section 10.01              Section 16 Person.  With respect to Section 16
Persons, the Administrator may establish, in writing, such rules, regulations,
policies or practices hereunder which it deems, in its sole discretion, to be
necessary and appropriate.

 

Section 10.02              Claims Review.  In any case in which a claim for Plan
benefits of a Participant or Beneficiary is denied or modified, the
Administrator shall furnish written notice to the claimant within 90 days (or
within 180 days if additional information requested by the Administrator
necessitates an extension of the 90-day period), which notice shall:

 

(a)            State the specific reason or reasons for the denial or
modification;

 

(b)           Provide specific reference to pertinent Plan provisions on which
the denial or modification is based;

 

(c)            Provide a description of any additional material or information
necessary for the Participant, his/her Beneficiary, or representative to perfect
the claim and an explanation of why such material or information is necessary;
and

 

(d)           Explain the Plan’s claim review procedure as contained herein,
including the claimant’s right to bring a civil action under Section 502(a) of
ERISA following an adverse review determination.

 

In the event a claim for Plan benefits is denied or modified, if the
Participant, his/her Beneficiary, or a representative of such Participant or
Beneficiary desires to have such denial or modification reviewed, he/she must,
within 60 days following receipt of the notice of such denial or modification,
submit a written request for review by the Administrator of its initial
decision.  In connection with such request, the Participant, his/her
Beneficiary, or the representative of such Participant or Beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing.  Within 60 days following such request
for review the Administrator shall, after providing a full and fair review,
render its final decision in writing to the Participant, his/her beneficiary or
the representative of such Participant or Beneficiary stating specific reasons
for such decision, making specific references to pertinent Plan provisions upon
which the decision is based and stating that the claimant is entitled to
receive, upon request and free of charge,

 

16

--------------------------------------------------------------------------------


 

reasonable access to, and copies of, all documents, records, and other
information relevant to the claim.  If special circumstances require an
extension of such 60-day period, the Administrator’s decision shall be rendered
as soon as possible, but not later than 120 days after receipt of the request
for review.  If an extension of time for review is required, written notice of
the extension shall be furnished to the Participant, Beneficiary, or the
representative of such Participant or Beneficiary prior to the commencement of
the extension period.

 

Section 10.03              Limitation of Participant’s Rights.  Nothing in this
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of an Employer, nor shall it interfere with the rights of an
Employer to terminate the employment of any Participant and/or take any
personnel action affecting any Participant without regard to the effect which
such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan.

 

Section 10.04              Obligations to Employer.  If a Participant becomes
entitled to a distribution of benefits under the Plan, and if at such time the
Participant has outstanding any debt, obligation, or other liability
representing an amount owing to an Employer, then such Employer may offset such
amount owed to it against the amount of benefits otherwise distributable. Such
determination shall be made by the Administrator.

 

Section 10.05              Nonalienation of Benefits.  Except as expressly
provided herein, no Participant or Beneficiary shall have the power or right to
transfer (otherwise than by will or the laws of descent and distribution),
alienate, or otherwise encumber the Participant’s interest under the Plan.  Any
such attempted assignment shall be considered null and void.  The interest of
any Participant or any beneficiary receiving payments hereunder shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or the Participant’s Beneficiary.  An Employer’s obligations under this Plan are
not assignable or transferable except to (a) a business entity which acquires
all or substantially all of an Employer’s assets or (b) any business entity into
which an Employer may be merged or consolidated.

 

Section 10.06              Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” plan of deferred compensation for Participants for tax
and for purposes of Title I of ERISA.  The Plan constitutes a mere promise by
the Employer to make benefit payments in the future. Each Employer shall not be
liable for any benefit payments to any other Employer’s Eligible Employees who
are Participant is this Plan. Benefits payable hereunder shall be payable out of
the general assets of the applicable Employer, and no segregation of any assets
whatsoever for such benefits shall be made.  With respect to any payments not
yet made to a

 

17

--------------------------------------------------------------------------------


 

Participant, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of his/her Employer.

 

Section 10.07              Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

 

Section 10.08              Gender, Singular & Plural.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require. As the context may
require, the singular may be read as the plural and the plural as the singular.

 

Section 10.09              Notice.  Any notice or filing required or permitted
to be given to the Administrator under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Administrator or to such representatives as the Administrator may designate from
time to time.  Such notice shall be deemed given as to the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

Section 10.10              Governing Law.  The Plan shall be governed and
construed under the laws of the State of Delaware to the extent not preempted by
Federal law which shall otherwise control.

 

Section 10.11              Binding Terms.  The provisions of the Plan shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, executors, administrators and successors.

 

Section 10.12              Headings.  All headings preceding the text of the
several Sections hereof are inserted solely for reference and shall not
constitute a part of this Plan, nor affect its meaning, construction or effect.

 

Section 10.13              Representations.  The Employer does not represent or
guarantee that any particular federal or state income, payroll, personal
property or other tax consequence will result from participation in the Plan.  A
Participant should consult with professional tax advisors to determine the tax
consequences of his/her participation.  In addition, the Company does not
represent or guarantee positive Credited Investment Return and shall not be
required to restore any negative Credited Investment Return.

 

Section 10.14              Compliance with Section 409A.  The Company intends
that this Plan provide for the deferral of compensation as permitted

 

18

--------------------------------------------------------------------------------


 

under Code Section 409A.  If any provision of this Plan is determined to be
inconsistent with such intent, it shall be severable and the balance of this
Plan shall remain in full force and effect.

 

19

--------------------------------------------------------------------------------